DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 as a supplemental response has been entered.  Claims 10, 15, 18, 19, 28, 29, 33,  and 37 are currently amended; claim 1-9, 16, 20-27, and 30 are cancelled; claims 11-14, 17, 31, 32, 34-36, 38, and 39 are previously presented; no claims have been added.  Claims 10-15, 17-19, 28, 29, and 31-39 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, 13-15, 19, 28, 32, 33, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0142766 A1) in view of Stevens et al. (US 2007/0026853 A1), hereafter referred Stevens, further in view of Mihaly et al. (EP 2,525,614 A1), hereafter referred Mihaly.
 
Regarding claim 10, Kim teaches a method comprising:
configuring a remote unit with a reporting policy to report at least one type of usage data, the at least on type of usage data comprising network location data, wherein the reporting policy comprises at least one condition to be met (Kim, [0025] and [0120]; the terminal equipment perform location update report when the terminal equipment in the idle state satisfies a predetermined condition during movement);
receiving a usage report from the remote unit, the usage report comprising network location data comprising a list of cells visited while in an idle mode, and a wireless local area network connection history, or some combination thereof (Kim, [0025], [0120], [0132]; the terminal equipment perform location update report where the message transmitted by the terminal equipment in the idle state  may include location information of the terminal equipment and status information of passing paths).
Kim does not expressly teach determining an analytics record for the remote unit, wherein the analytics record indicates at least one trend based on the usage report and wherein the analytics record indicates a confidence level for each of the at least one trend, wherein the at least one indicated trend indicates a pattern of movement of the remote unit at a particular time period.
However, Stevens teaches determining an analytics record for the remote unit, wherein the analytics record indicates at least one trend based on the usage report and wherein the analytics record indicates a confidence level for each of the at least one trend (Stevens, [0043]; the location database may be analyzed to determine the probability of certain movement patterns associated with a device, where the location based heuristic engine can predict likely mobility patterns based on past movements), wherein the at least one indicated trend indicates a pattern of movement of the remote unit at a particular time period (Stevens, [0043]; the location database include real time and historic locations of the device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim to include the above recited limitations as taught by Stevens in order to determine optimal range of frequencies (Stevens, [0043]).
Kim in view of Stevens does not expressly teach generating a network policy in response to the confidence level of at least one trend exceeding a predetermined threshold, the network policy being based on usage data underlying the at least one trend, wherein the network policy indicates a paging policy to be utilized at the particular time period; and
transmitting the network policy to one of the remote unit and a network function.
However, Mihaly teaches generating a network policy in response to the confidence level of at least one trend exceeding a predetermined threshold, the network policy being based on usage data underlying the at least one trend, wherein the network policy indicates a paging policy to be utilized at the particular time period (Mihaly, Fig. 12, [0084]; in step S123, the procedure determines the paging scheme from p, pi, and quality, where p is the probabilities the location of the user can be found from the regular behavior, where primary page if pi > quality target page in present, else page in min areas); and
transmitting the network policy to one of the remote unit and a network function (Mihaly, Fig. 8, [0080]; enable paging of the UE in the plurality of cells according to the determined paging sequence).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim in view of Stevens to include the above recited limitations as taught by Mihaly in order to reduce the number of pages in large mobility areas (Mihaly, [0078]).

Regarding claim 19, Kim teaches an apparatus comprising:
receives a reporting policy from the mobile communication network to report at least one type of usage data according to a reporting policy, the at least one type of usage data comprising network location data, wherein the reporting policy comprises at least one condition to be met (Kim, [0025] and [0120]; the terminal equipment perform location update report when the terminal equipment in the idle state satisfies a predetermined condition during movement);
determines that the reporting condition in the reporting policy is met (Kim, [0025] and [0120]; when the terminal equipment that is moving satisfies the predetermined conditions);
transmits a usage report in response to the reporting condition being met, the usage report containing network location usage data comprises a list of cells visited while in an idle mode, and a wireless local area network connection history, or some combination thereof (Kim, [0025], [0120], [0132]; the terminal equipment perform location update report where the message transmitted by the terminal equipment in the idle state  may include location information of the terminal equipment and status information of passing paths).
Kim does not expressly teach wherein the at least one indicated trend indicates a pattern of movement of the remote unit at a particular time period.
However, Stevens teaches wherein the at least one indicated trend indicates a pattern of movement of the remote unit at a particular time period (Stevens, [0043]; the location database include real time and historic locations of the device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim to include the above recited limitations as taught by Stevens in order to determine optimal range of frequencies (Stevens, [0043]).
Kim in view of Stevens does not expressly teach
a radio transceiver that communicates over a mobile communication network;
a processor that:
receives a network policy from the mobile communication network, the network policy being dynamically generate by the mobile communications network based on at least one trend identified in usage data contained in the usage report, wherein the network policy indicates a paging policy and to be utilized at the particular time period; and
applies the network policy.
However, Mihaly teaches
a radio transceiver that communicates over a mobile communication network (Mihaly, [0028]; WTRU equipped with transceivers);
a processor (Mihaly, Fig. 7, [0079]; microprocessor) that:
receives a network policy from the mobile communication network, the network policy being dynamically generate by the mobile communications network based on at least one trend identified in usage data contained in the usage report, wherein the network policy indicates a paging policy and to be utilized at the particular time period (Mihaly, Fig. 12, [0084]; in step S123, the procedure determines the paging scheme from p, pi, and quality, where p is the probabilities the location of the user can be found from the regular behavior, where primary page if pi > quality target page in present, else page in min areas); and
applies the network policy (Mihaly, Fig. 8, [0080]; enable paging of the UE in the plurality of cells according to the determined paging sequence).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim in view of Stevens to include the above recited limitations as taught by Mihaly in order to reduce the number of pages in large mobility areas (Mihaly, [0078]).

Regarding claim 28, Kim teaches a method comprising:
receiving, by a remote unit, a request from a mobile communication network to report at least one type of usage data according to a reporting policy, the at least on type of usage data comprising network location data, wherein the reporting policy comprises at least one condition to be met (Kim, [0025] and [0120]; the terminal equipment perform location update report when the terminal equipment in the idle state satisfies a predetermined condition during movement);
determining that the reporting condition in the reporting policy is met (Kim, [0025] and [0120]; when the terminal equipment that is moving satisfies the predetermined conditions);
transmitting, by the remote unit and based on the reporting policy, a usage report in response to the reporting condition being met, the usage report containing network location usage data, wherein the network location usage data comprises a list of cells visited while in an idle mode, and a wireless local area network connection history, or some combination thereof (Kim, [0025], [0120], [0132]; the terminal equipment perform location update report where the message transmitted by the terminal equipment in the idle state  may include location information of the terminal equipment and status information of passing paths).
Kim does not expressly teach wherein the at least one indicated trend indicates a pattern of movement of the remote unit at a particular time period.
However, Stevens teaches wherein the at least one indicated trend indicates a pattern of movement of the remote unit at a particular time period (Stevens, [0043]; the location database include real time and historic locations of the device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim to include the above recited limitations as taught by Stevens in order to determine optimal range of frequencies (Stevens, [0043]).
Kim in view of Stevens does not expressly teach receiving, by the remote unit, a network policy from the mobile communication network, the network policy being dynamically generate by the mobile communications network based on at least one trend identified in usage data contained in the usage report, wherein the network policy indicates a paging policy and to be utilized at the particular time period; and
applying, by the remote unit, the network policy.
However, Mihaly teaches
receiving, by the remote unit, a network policy from the mobile communication network, the network policy being dynamically generate by the mobile communications network based on at least one trend identified in usage data contained in the usage report, wherein the network policy indicates a paging policy and to be utilized at the particular time period (Mihaly, Fig. 12, [0084]; in step S123, the procedure determines the paging scheme from p, pi, and quality, where p is the probabilities the location of the user can be found from the regular behavior, where primary page if pi > quality target page in present, else page in min areas); and
applying, by the remote unit, the network policy (Mihaly, Fig. 8, [0080]; enable paging of the UE in the plurality of cells according to the determined paging sequence).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim in view of Stevens to include the above recited limitations as taught by Mihaly in order to reduce the number of pages in large mobility areas (Mihaly, [0078]).

Regarding claim 37, Kim teaches a system comprising: 
a first network function and a second network function (Kim, [0252]; implemented by programs realizing the functions corresponding to the configurations of the exemplary embodiments of the present invention) that:
configures a remote unit with a reporting policy to report at least one type of usage data, the at least on type of usage data comprising network location data, wherein the reporting policy comprises at least one condition to be met (Kim, [0025] and [0120]; the terminal equipment perform location update report when the terminal equipment in the idle state satisfies a predetermined condition during movement);
receives a usage report from the remote unit, the usage report comprising network location data comprising a list of cells visited while in an idle mode, and a wireless local area network connection history, or some combination thereof (Kim, [0025], [0120], [0132]; the terminal equipment perform location update report where the message transmitted by the terminal equipment in the idle state  may include location information of the terminal equipment and status information of passing paths).
Kim does not expressly teach determines an analytics record for the remote unit, wherein the analytics record indicates at least one trend based on the usage report and wherein the analytics record indicates a confidence level for each of the at least one trend, wherein the at least one indicated trend indicates a pattern of movement of the remote unit at a particular time period.
However, Stevens teaches determines an analytics record for the remote unit, wherein the analytics record indicates at least one trend based on the usage report and wherein the analytics record indicates a confidence level for each of the at least one trend (Stevens, [0043]; the location database may be analyzed to determine the probability of certain movement patterns associated with a device, where the location based heuristic engine can predict likely mobility patterns based on past movements), wherein the at least one indicated trend indicates a pattern of movement of the remote unit at a particular time period (Stevens, [0043]; the location database include real time and historic locations of the device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim to include the above recited limitations as taught by Stevens in order to determine optimal range of frequencies (Stevens, [0043]).
Kim in view of Stevens does not expressly teach dynamically generates a network policy in response to the confidence level of at least one trend exceeding a predetermined threshold, the network policy being based on usage data underlying the at least one trend, wherein the network policy indicates a paging policy to be utilized at the particular time period; and
sends the network policy to one of the remote unit and a network function.
However, Mihaly teaches dynamically generates a network policy in response to the confidence level of at least one trend exceeding a predetermined threshold, the network policy being based on usage data underlying the at least one trend, wherein the network policy indicates a paging policy to be utilized at the particular time period (Mihaly, Fig. 12, [0084]; in step S123, the procedure determines the paging scheme from p, pi, and quality, where p is the probabilities the location of the user can be found from the regular behavior, where primary page if pi > quality target page in present, else page in min areas); and
sends the network policy to one of the remote unit and a network function (Mihaly, Fig. 8, [0080]; enable paging of the UE in the plurality of cells according to the determined paging sequence).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim in view of Stevens to include the above recited limitations as taught by Mihaly in order to reduce the number of pages in large mobility areas (Mihaly, [0078]).

Regarding claim 11, Kim in view of Stevens further in view of Mihaly teaches the method of claim 10 above.  Kim does not expressly teach further comprising receiving a network report for the remote unit, wherein the analytics record for the remote unit further indicates at least one trend based on the network report.
However, Stevens teaches further comprising receiving a network report for the remote unit, wherein the analytics record for the remote unit further indicates at least one trend based on the network report (Stevens, [0043]; the location database may be analyzed to determine the probability of certain movement patterns associated with a device, where the location based heuristic engine can predict likely mobility patterns based on past movements).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim to include the above recited limitations as taught by Stevens in order to determine optimal range of frequencies (Stevens, [0043]).

Regarding claim 13, Kim in view of Stevens further in view of Mihaly teaches the method of claim 10 above.  Kim does not expressly teach further comprising storing received usage reports as usage history at a storage device, wherein determining an analytics record for the remote unit is further based on the stored usage history.
However, Stevens teaches further comprising storing received usage reports as usage history at a storage device, wherein determining an analytics record for the remote unit is further based on the stored usage history (Stevens, [0043]; the location database may be analyzed to determine the probability of certain movement patterns associated with a device, where the location based heuristic engine can predict likely mobility patterns based on past movements).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim to include the above recited limitations as taught by Stevens in order to determine optimal range of frequencies (Stevens, [0043]).

Regarding claims 14 and 32, Kim in view of Stevens further in view of Mihaly teaches the method of claim 10 and the method of claim 28 above.  Further, Kim teaches wherein the at least one type of usage data further comprises battery usage data, wherein the at least one indicated trend indicates a pattern of battery consumption at the particular time period (Kim, [0066]-[0067]; a moving object with a battery may transfer information on a state of charge of the battery).

Regarding claims 15 and 33, Kim in view of Stevens further in view of Mihaly teaches the method of claim 14 and the method of claim 32 above.  Further, Kim teaches wherein the network policy indicates a quality of service policy, a routing policy, and a media codec to be utilized at the particular time period, or some combination thereof (Kim, [0110]; the context message may configure the connection with a new cell changed to receive services).

Regarding claims 38 and 39, Kim in view of Stevens further in view of Mihaly teaches the method of claim 10 and the method of claim 28 above.  Further, Kim teaches wherein the network policy further indicates a mobility management policy to be utilized at the particular time period (Kim, [0164]; the configuration information may be for mobility management or measurement management from the control node).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Stevens further in view of Mihaly as applied to claim 11 above, and further in view of Ozkan (US 2015/0148041 A1).

Regarding claim 12, Kim in view of Stevens further in view of Mihaly teaches the method of claim 11 above.  Kim in view of Stevens further in view of Mihaly does not expressly teach wherein network report comprises data selected from the group consisting of: handover history of the remote unit, traffic type history, and data consumption history of the remote unit.
However, Ozkan teaches wherein network report comprises data selected from the group consisting of: handover history of the remote unit (Ozkan, [0037]; analysis engine obtain handoff or handover logs).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim in view of Stevens further in view of Mihaly to include the above recited limitations as taught by Ozkan in order to track performance and usage of the cellular network (Ozkan, [0004]).

Claims 17, 18, 29, 31, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Stevens further in view of Mihaly as applied to claims 10 and 28 above, and further in view of Egner et al. (US 2015/0056960 A1), hereafter referred Egner.  Egner was cited in applicant’s IDS filed 4 January 2019.

Regarding claims 17 and 35, Kim in view of Stevens further in view of Mihaly teaches the method of claim 10 and the method of claim 28 above.  Kim in view of Stevens further in view of Mihaly does not expressly teach wherein the at least one indicated trend indicates a pattern of media streaming in the particular time period and the network policy indicates a quality of service to be utilized at the particular time period.
However, Egner teaches wherein the at least one indicated trend indicates a pattern of media streaming in the particular time period (Egner, Fig. 4, [0078]-[0079]; multiple different type of usage is depicted for instance video streaming usage is depicted in trace 450) and the network policy indicates a quality of service to be utilized at the particular time period (Egner, Fig. 10, [0136]; with the predominant wireless service type profile for the predicted path determined, the method applies the QoS requirements policy).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim in view of Stevens further in view of Mihaly to include the above recited limitations as taught by Egner in order to provide the user with an option to elect to change to an optimized wireless link instead of automatically (Egner, [0120]).

Regarding claims 18 and 29, Kim in view of Stevens further in view of Mihaly teaches the method of claim 10 and the method of claim 28 above.  Kim in view of Stevens further in view of Mihaly does not expressly teach wherein the reporting policy indicates whether the remote unit is to transmit a usage report based on one or more of a charging state of the remote unit, a battery level of the remote unit, a network connection type of the remote unit, a usage report size, and a predetermined time interval.
However, Egner teaches wherein the reporting policy indicates whether the remote unit is to transmit a usage report based on one or more of a charging state of the remote unit, a battery level of the remote unit, a network connection type of the remote unit, a usage report size, and a predetermined time interval (Egner, [0159]; the context aware radio resource management considers the power that is required to transmit on a given protocol).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim in view of Stevens further in view of Mihaly to include the above recited limitations as taught by Egner in order to provide the user with an option to elect to change to an optimized wireless link instead of automatically (Egner, [0120]).

Regarding claim 31, Kim in view of Stevens further in view of Mihaly teaches the method of claim 28 above.  Kim in view of Stevens further in view of Mihaly does not expressly teach wherein the at least one type of usage data further comprises battery usage data, wherein the battery usage data includes battery level data, power consumption rate data, and charging history.
However, Egner teaches wherein the at least one type of usage data further comprises battery usage data (Egner, Fig. 7, [0113]-[0117]; mobile device current state information include battery levels), wherein the battery usage data includes battery level data, power consumption rate data, and charging history (Egner, [0101]-[0107]; the power consumption assessment is on historical energy link consumption reports, power measurements from the start of a conversation to the end of a conversation).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim in view of Stevens further in view of Mihaly to include the above recited limitations as taught by Egner in order to provide the user with an option to elect to change to an optimized wireless link instead of automatically (Egner, [0120]).

Regarding claim 34, Kim in view of Stevens further in view of Mihaly teaches the method of claim 28 above.  Kim in view of Stevens further in view of Mihaly does not expressly teach wherein the network policy comprises a routing policy that indicates a base unit to connect with at the particular time period.
However, Egner teaches wherein the network policy comprises a routing policy that indicates a base unit to connect with at the particular time period (Egner, [0146]; the flow proceeds to 1240 where the context aware radio resource management system creates a radio link selection policy based on the user location and usage context).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim in view of Stevens further in view of Mihaly to include the above recited limitations as taught by Egner in order to provide the user with an option to elect to change to an optimized wireless link instead of automatically (Egner, [0120]).

Regarding claim 36, Kim in view of Stevens further in view of Mihaly teaches the method of claim 28 above.  Kim in view of Stevens further in view of Mihaly does not expressly teach wherein the network policy has a validity period, wherein applying the network policy comprises applying the network policy during the validity period.
However, Egner teaches wherein the network policy has a validity period, wherein applying the network policy comprises applying the network policy during the validity period (Egner, [0118]; the flow before applying the policies first go through a validation filter which determines whether the condition of the predicted policy is still accurate based on the most recent measurements).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kim in view of Stevens further in view of Mihaly to include the above recited limitations as taught by Egner in order to provide the user with an option to elect to change to an optimized wireless link instead of automatically (Egner, [0120]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416         

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416